Citation Nr: 1611218	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California 


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for miliaria (claimed as massive swelling of the body), to include as due to herbicide exposure, or as secondary to service-connected disabilities.

2.  Whether new and material evidence has been received to reopen the claim of service connection for chemical and allergy sensitivities, with constant eye itching, nasal congestion, and turbinate removal, to include as due to herbicides exposure, or as secondary to service-connected disabilities.  

3.  Entitlement to service connection for soft tissue sarcoma, to include as due to herbicides exposure.  

4.  Entitlement to an increased rating for a facial scar of the right maxilla-mandibular area due to a gunshot wound, evaluated as 30 percent disabling prior to December 12, 2011, and as 50 percent disabling since then.  

5.  Entitlement to an increased rating for acne/chloracne, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for a left calcaneus disorder with sinus tarsi syndrome and scar, due to a gunshot wound, currently evaluated as 20 percent disabling.

7.  Entitlement to a compensable rating for tuberculosis. 


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Marine Corps from March 1968 to March 1970.  He served honorably in the Republic of Vietnam and incurred gunshot wounds during combat service there in December 1968 and March 1969.  He has received two Purple Heart medals and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The record consists solely of electronic claims files and has been reviewed.  No new and relevant evidence has been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in May 2015.  
In the decision below, the Board will grant a reopening of the claims to service connection for chemical and allergies sensitivities, and for miliaria.  The underlying claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In a July 2015 statement, the Veteran raised the issue of entitlement to VA dental benefits.  In a December 2011 statement, he asserted service connection for malaria, which had been denied previously in a final February 1982 rating decision.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and each is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  By rating decision in February 1982, with notice provided in March 1982, a claim to service connection for miliaria was denied.  The Veteran did not appeal. 

2.  Evidence received since March 1982 relates to unestablished facts necessary to substantiate the claim for service connection for miliaria, and raises a reasonable possibility of substantiating the claim.

3.  By rating decision in June 2006, with notice provided the same month, a claim to service connection for chemical and allergic sensitivities, with constant eye itching, nasal congestion, and turbinate removal, was denied.  The Veteran did not appeal. 

4.  Evidence received since June 2006 relates to unestablished facts necessary to substantiate the claim for service connection for chemical and allergic sensitivities, with constant eye itching, nasal congestion, and turbinate removal, and raises a reasonable possibility of substantiating the claim.

5.  The record contains no medical evidence supporting the Veteran's assertion that he has been diagnosed with soft-tissue sarcoma.  

6.  From August 21, 2007, the evidence is in equipoise regarding whether the Veteran's facial scar tissue has resulted in visible tissue loss and gross distortion of the Veteran's cheeks and nose.   

7.  The acne and chloracne on the Veteran's face is not productive of deep inflamed nodules and pus-filled cysts.  

8.  Prior to September 9, 2014, the Veteran's left foot disability caused moderate impairment.  

9.  Since September 9, 2014, the evidence has indicated that the Veteran's left foot disability has caused severe impairment.  

10.  The preponderance of the medical evidence suggests that the Veteran never had active tuberculosis, and his inactive pulmonary tuberculosis has no residuals.  


CONCLUSIONS OF LAW

1.  The February 1982 rating decision denying service connection for a miliaria is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a miliaria.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015). 

3.  The June 2006 rating decision denying service connection for chemical and allergic sensitivities, with constant eye itching, nasal congestion, and turbinate removal is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2015). 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for chemical and allergic sensitivities, with constant eye itching, nasal congestion, and turbinate removal.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015). 

5.  The criteria for service connection for soft-tissue sarcoma have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).   

6.  From August 21, 2007, the criteria for a disability rating of 50 percent, for the Veteran's service-connected facial scarring, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007). 

7.  The criteria for a rating in excess of 10 percent for acne have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7828, 7829 (2007).

8.  Prior to September 9, 2014, the criteria for a rating in excess of 20 percent, for a left calcaneus disorder with sinus tarsi syndrome and scar, due to a gunshot wound, had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.56, 4.71a, 4.73, 4.118 (2007) (2015).

9.  Since September 9, 2014, the criteria for a 30 percent rating, for a left calcaneus disorder with sinus tarsi syndrome and scar, due to a gunshot wound, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.56, 4.71a, 4.73, 4.118 (2007) (2015).

10.  The criteria for a compensable rating for tuberculosis are not met at any time during the appellate period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6731 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way several letters sent to the Veteran between September 2008 and August 2014.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims on appeal were readjudicated in SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).     

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues decided below has been obtained.  VA afforded the Veteran VA compensation examinations during the appeal period.  Further, VA obtained the Veteran's STRs, and available post-service medical records relevant to his claims.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  The Claims to Reopen Service Connection

The Veteran contends that he developed miliaria and chemical and allergic sensitivities, with constant eye itching, nasal congestion, and turbinate removal during service, to include as due to herbicides while serving in Vietnam in the late 1960's.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The RO denied the Veteran's original claim to service connection for miliaria in February 1982, and denied the claim to service connection for chemical and allergic sensitivities, with constant eye itching, nasal congestion, and turbinate removal in June 2006.  The Veteran did not appeal either of these decisions.  Further, no new and material evidence was included in the claims file within one year of either decision.  As such, each decision became final.  38 C.F.R. §§ 3.156, 20.200.    

In the February 1982 rating decision denying service connection for miliaria, the RO considered service treatment records (STRs) noting multiple instances of in-service treatment for skin problems including itchiness and swelling, to include "possible miliaria."  The RO also considered a January 1970 separation report of medical examination which noted acne vulgaris and facial scarring, but which was negative for miliaria, and considered post-service private and VA medical evidence that was negative for miliaria but which noted acne and facial scarring.  Based on this evidence, the RO found service connection warranted for acne, but unwarranted for miliaria.    

In the June 2006 rating decision denying service connection for chemical and allergic sensitivities, with constant eye itching, nasal congestion, and turbinate removal, the RO considered STRs noting complaints of allergic reactions including skin problems such as contact dermatitis, the January 1970 separation report of medical examination which was negative for any particular chemical sensitivity or allergic disorder, post-service VA and private medical evidence noting a long history of skin disorders, and the Veteran's assertions that exposure to herbicides in Vietnam led to current chemical sensitivities and allergic reactions.  Based on this evidence, the RO found service connection unwarranted for the disorder.      

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In March 1982 and June 2006, the Veteran was advised of the decisions and of his appellate rights.  The Veteran did not respond with a NOD or a substantive appeal.  Indeed, no further communication regarding the claims of entitlement to service connection was received until August and September 2008, when the RO addressed the Veteran's statements as claims to reopen service connection for miliaria and chemical and allergic sensitivities, which are now currently pending on appeal.   

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the final February 1982 and June 2006 rating decisions, additional evidence has been submitted into the record to include additional lay assertions from the Veteran that his skin and allergic problems relate to herbicide exposure and to service-connected Parkinson's disease, lay statements from his spouse, who corroborates the Veteran's assertion that he has experienced skin and allergic problems since service, medical journals indicating a relationship between the Veteran's problems and his herbicide exposure and Parkinson's disease, private and VA medical evidence that details the Veteran's long history of skin and allergic problems, and a September 2008 private treatment record in which the Veteran's physician indicates a possible connection between herbicides exposure and skin and allergy problems.  

The evidence received since the prior final decisions is new in that it was not previously of record.  Further, the Board finds certain of the new evidence to be material as well.  Specifically, the September 2008 private treatment record is material inasmuch as it tends to corroborate the Veteran's central argument, that herbicide exposure in Vietnam caused him multiple skin and allergy problems.  This evidence suggests that the Veteran's problems date back to active service.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the probative value of the new evidence, the evidence tends to prove a previously unestablished fact (i.e., a relationship between current skin and allergy problems and service) necessary to substantiate the underlying claims of service connection.  At a minimum, the duty to assist the Veteran with further inquiry into his claims has been triggered.  See Shade, supra.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims of entitlement to service connection for miliaria and chemical and allergic sensitivities, with constant eye itching, nasal congestion, and turbinate removal are reopened.  While the evidence is sufficient to reopen the claims, it is not sufficient to grant the benefits sought.  The Board finds that additional development is required prior to appellate disposition.

III.  Service Connection for Soft Tissue Sarcoma

The Veteran claims that he incurred soft-tissue sarcoma while serving in Vietnam in the late 1960s as the result of his presumed exposure to herbicides there.    

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Nevertheless, VA regulations provide for presumptive service connection for certain disorders that may have resulted from service in Vietnam.  A veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(ii).  This list includes soft-tissue sarcoma.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The relevant evidence pertaining to this issue consists of the Veteran's lay assertions, private and VA treatment records, and VA compensation examination reports dated in October 2008, May 2010, July 2010, and October 2014, which detail the Veteran's skin problems.    

The voluminous private and VA treatment records addressing the Veteran's skin and musculoskeletal problems do not note a diagnosis of soft-tissue sarcoma.  None of the VA compensation examination reports, which provide extensive detail, contains a diagnosis of soft-tissue sarcoma.  The Board further notes that the examiners addressing the Veteran's skin indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

Indeed, the only evidence of record indicating that the Veteran has soft-tissue sarcoma is provided by the Veteran himself.  His primary assertion is that he served in Vietnam in the late 1960s, was exposed to herbicides there, and has growths on his skin resembling skin disorders he has seen in medical articles discussing soft-tissue sarcoma.  

As lay persons are competent to attest to symptoms that may be observed or sensed, such as skin problems, the Veteran's lay assertions have been considered here.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, a lay person is not competent to diagnose himself with an internal disorder such as sarcoma, which is beyond a lay person's capacity to observe or sense.  Whether such a disorder is present is a medical question.  The Veteran does not have the training and expertise to diagnose himself with such a disorder.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  As such, the Veteran's statements regarding self-diagnosis of soft-tissue sarcoma are not of probative value.  On the essentially medical question before the Board, the medical evidence addressing the Veteran's skin and musculoskeletal system is of greater evidentiary value.  And this evidence - a preponderance of the evidence - indicates that the Veteran does not have soft-tissue sarcoma.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board does not ignore that the Veteran was exposed to herbicides during his service in Vietnam; however, in the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, a service connection finding for soft-tissue sarcoma is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Increased Ratings for Skin Disorders on the Face

In a November 1970 rating decision, the RO awarded service connection for a facial scar that resulted from a gunshot wound in Vietnam, and for an acne disorder.  On August 21, 2008, the Veteran filed a claim for increased ratings for the disorders.  At that time, the scar disorder was rated as 30 percent disabling, and the acne disorder was rated as 0 percent disabling.  In the February 2009 rating decision on appeal, the RO increased to 10 percent the rating for acne effective the date of claim, but denied a rating in excess of 30 percent for the scar.  The Veteran appealed the assigned ratings.  During the pendency of the appeal, in a May 2015 rating decision, the RO increased to 50 percent the rating for the scar, effective December 12, 2011.  The Veteran continues to seek a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In this decision, the Board will consider whether a higher rating has been warranted for either skin disorder from August 21, 2007 (one year prior to the date of the Veteran's claim for increased ratings) at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

	Law and Regulations 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).
The facial scar disorder has been rated under Diagnostic Code (DC) 7800 while the acne has been rated under DCs 7828 and 7829.  38 C.F.R. § 4.118.  

Acne is rated under DC 7828 while chloracne is rated under DC 7829.  A compensable rating is warranted under these DCs for active acne (i.e., deep inflamed nodules and pus-filled cysts).  Alternatively, depending on the predominant disability, the skin disability may be rated based on disfigurement of the head, face, or neck.  As detailed below, the evidence demonstrates either that the Veteran's acne is not active, or that it is superficial.  The evidence also demonstrates, however, that he has significant scarring from the acne, and from surgery he underwent in the 1980s to correct the acne scarring.  As such, in an effort to maximize the Veteran's disability rating for facial scarring, the Board will rate under DC 7800 the scarring from the in-service gunshot wound along with the scarring from the service-connected acne and corrective surgery and its residuals.  38 C.F.R. § 4.118.  

The criteria for evaluating scars under 38 C.F.R. § 4.118 (DCs 7800 through 7805) were revised effective October 23, 2008.  The revisions are expressly limited to claims filed on or after October 23, 2008.  Here the Veteran claimed increased ratings prior to the date of revision.  Accordingly, the revised schedular rating criteria are not applicable in this decision.  Those in effect prior to October 23, 2008 must be applied.

Under DC 7800, scars on the head, face or neck are rated.  Under the version applicable in this matter, compensable ratings of 10, 30, 50, and 80 percent are authorized.  During the appeal period (i.e., since August 21, 2007), the Veteran has been rated as 30 and 50 percent disabled.  The Board will therefore assess whether a 50 or 80 percent rating was warranted between August 21, 2007 and December 12, 2011 when the 50 percent rating began, and whether an 80 percent rating has been warranted since then.  

Under the DC 7800 effective prior to October 2008, a 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating was warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2007).  

Under DC 7800, eight characteristics of disfigurement are described.  They are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id. at Note (1).

Diagnostic Code 7800 further directs that VA should take into consideration unretouched color photographs when evaluating scars (Note (3)), should separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code (Note (4)), and states that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and that the characteristic(s) required to assign a particular evaluation need not be caused, by a single scar in order to assign that evaluation (Note (5)).  

	Evidence

The evidence of record addressing facial scars dated since August 2007 consists of private and VA treatment records, several VA examination reports, photographs, and the Veteran's lay assertions.  This evidence supports the assignment of a 50 percent rating during the appeal period for visible tissue loss and gross distortion involving the Veteran's cheeks and nose areas.  
In a letter received in August 2008, a private physician described his treatment of the Veteran's acne.  He stated that, in the mid 1980s, he treated the Veteran's "severe facial depressions and surface irregularity[.]"  He stated that, "I do recall his deep scarring was more severe than I usually see in post acne infections."  The physician described surgery he performed on the Veteran - "[u]nder general anesthesia in a four hour major operation, I tried to repair this deep facial and neck scarring deformity by pulling these areas tighter and surgically adjusting the surface so that it would look smoother."  The physician indicated that the results were initially favorable.  

The October 2008 VA examination report noted the area of the entry wound on the Veteran's face which contained a depressed scar present on the right cheek, lateral to the right upper lip measuring about 1 cm by 0.2 cm.  The examiner also noted the area of the exit wound on the Veteran's face which contained a scar on the inferior right auricle which is depressed measuring about 3 cm by 0.5 cm.  For the entry and the exit scars, the examiner noted hypopigmentation of less than six square inches, and abnormal texture of less than six square inches.  For each scar the examiner also noted no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, or hyperpigmentation.  

The October 2008 examiner also noted a scar located on the face, cheek and ears from reconstructive facial surgery which measured approximately 54 cm by 0.1
cm.  This scar had hyperpigmentation of less than six square inches and abnormal texture of less than six square inches.  For this scar, the examiner noted no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, inflammation, or edema.

With regard to acne, the examiner noted superficial acne and "deep chloracne over the face and cheeks[.]"  The examiner noted chloracne with "features of reddened, ruddy skin."  The examiner stated that the acne covered 50% of the face and neck.  

In closing the report, the examiner stated that the facial scars did not cause distortion or any asymmetry of the Veteran's features.  

The May 2010 VA examiner noted the Veteran's history of undergoing "dermabrasion, face peels and 'skin stretch' dermatological procedures."  The examiner noted superficial acne and chloracne on the forehead, nose, and chin, and described the acne as "papules and pustules."  The examiner indicated that the acne "covers 10 to 30% of the face and neck."  The examiner indicated that the examination did not reveal scarring, alopecia, alopecia areata, or hyperhidrosis.  With regard to the chloracne, the examiner noted "disfigurement, induration of less than six square inches, inflexibility of less than six square inches, and abnormal texture of less than six square inches."  The examiner also noted no ulceration, exfoliation, crusting, tissue loss, hypopigmentation, hyperpigmentation, or limitation of motion. 

The May 2010 examiner described the two scars on the right side of the face as superficial, linear, level, with normal texture, nonadherent, not inflexible, hyperpigmented, or indurated, without pain, inflammation, edema, keloid formation, without underlying soft tissue loss or tissue damage.   The examiner stated that the scars did not limit motion, but were disfiguring, asymmetrical, and hypopigmented.  The scar on the lower right side measured 21.5 cm by 0.2 cm, while the scar on the upper right side of the face measured 12.5 cm by 0.2 cm.  The examiner found no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips or chin.  This report included, however, color photographs of the Veteran's skin which showed severe scarring.  

In July 2010, the Veteran underwent dental examination to assess the effect of the gunshot would to the face on his mouth and jaw.  In the examination report, the examiner addressed the Veteran's right face scar tissue, noting a linear scar that measured 9 cm by 1 cm, which was not painful, hyperpigmented, and was without skin breakdown.  The examiner noted no inflammation and no edema, and found the scar nonadherent.  The examiner noted that the scar did not limit motion or function in the face.  However, this examiner indicated more severe symptoms compared with prior examiners, describing the scar as distorted, inflexible, hypopigmented ("very pale"), deep, depressed, disfiguring, indurated measuring 5 cm by 4 mm, with irregular texture, with a keloid formation, and with underlying soft tissue damage and loss. 
In September 2014, the Veteran underwent the most recent skin examination for which an October 2014 report is of record.  The examiner provided details on four scars on the Veteran's face, none of which were found painful or unstable.  Scar #1, on the right cheek and from the gunshot wound, measured 11.0 x 0.2 cm at its widest part, and was depressed on palpation.  Scar #2, caused by chloracne, was on the forehead and measured 10.0 x 5.0 cm.  Scar #3, caused by chloracne, was on the right cheek and measured 6.0 x 3.0 cm.  Scar #4, also caused by chloracne, was on the left cheek, and measured 4.0 x 4.0 cm.  The examiner added that scars # 3 and 4 had "irregular texture from residual scarring and papules."  The examiner stated that the approximate total area of head, face and neck scarring with abnormal texture was 84.0 square cm.  In closing, the examiner noted "no gross distortion or asymmetry."  However, as with the May 2010 report, this report included color photographs which indicated severe scarring.  
	
	Analysis

As indicated above, the evidence generated over the 8-year appeal period is not entirely clear regarding the extent and nature of the Veteran's scarring.  Certain examiners note two separate scars due to the gunshot wound to the face, while others indicated only one scar.  Certain examiners indicate mild scarring from acne or chloracne, while others indicate significant scarring.  

The Veteran need not demonstrate that the scarring on his face meets the criteria for an increased rating in this matter.  Rather, VA must demonstrate that that criteria has not been approximated.  In this case, VA has not demonstrated that a 50 percent rating has not been warranted during the appeal period (i.e., since August 2007).  Specifically, the evidence has been in equipoise regarding whether the facial scarring has involved visible or palpable tissue loss and gross distortion of two features or paired sets of features, and has been in equipoise regarding whether the scarring has involved four characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2007).  

On the one hand, the October 2008, May 2010, and October 2014 reports indicate no distortion and/or disfigurement from the Veteran's scars.  Further, certain findings by these examiners indicate a maximum of two to three characteristics of disfigurement.  However, certain other findings indicate four characteristics of disfigurement.  Indeed the evidence is divided on whether scarring exceeds 13 cm in length, exceeds 0.6 cm in width, is depressed, and has abnormal texture exceeding 39 square cm.  In fact, the most recent VA examiner found acne-caused facial scarring with irregular texture approximating 84 square cm.  This examiner referred to the Veteran's face as "Chloracne Face" with "thickened skin on nose, residual pitting and irregular texture[.]"  Further, certain other findings support the notion of visible tissue loss with gross distortion of the Veteran's features from the scarring.  This is particularly the case with the July 2010 examination report.  Moreover, the color photographs in the record indicate severe scarring that may reasonably be construed as causing gross distortion on the Veteran's cheeks and nose.    

Based on this evidence, the Board cannot find that a preponderance of the evidence is against the assignment of a 50 percent rating during the appeal period.  As such, an increased rating is warranted here.  See Alemany and Gilbert, both supra.  

The record is sufficiently clear that an 80 percent rating has not been warranted during the appeal period.  Though gross distortion is apparent on the Veteran's cheeks and nose, it cannot be said that gross distortion or asymmetry is found with the Veteran's other features.  While scarring from acne is apparent on the forehead, for example, the forehead is not grossly distorted.  Further, none of the evidence indicates asymmetry of features from the scarring.  And while the evidence may be in equipoise regarding whether four characteristics of disfigurement have been present during the appeal period, the evidence is clear that more than four have not been present.  Specifically, the evidence notes scar tissue that is hypo- and hyper-pigmented, indurated, inflexible, with missing underlying soft tissue.  However, the evidence clearly shows that none of these problems is in an area exceeding 39 square cm.  38 C.F.R. § 4.118, DC 7800, Note 1 (2007).  

Lastly, as indicated by Note 4 under DC 7800, VA should separately evaluate other disorders associated with the scars at issue, and combine ratings under 38 C.F.R. § 4.25.  Pursuant to this regulation, the RO has assigned separate evaluations for jaw and nerve damage on the right side of the face.  Limitation involving the right jaw is separately rated under DC 9905, and neurological symptoms in the right cheek are separately rated under DC 8205.  Further, the Veteran has not appealed the assigned evaluations for these separate disorders to the right side of the face.  As such, the separate ratings will not be addressed here.  

In sum, a 50 percent rating has been warranted since August 21, 2007.  The evidence indicates four characteristics of disfigurement and visible tissue loss and gross distortion involving the Veteran's cheeks and nose areas.  But an 80 percent rating has been unwarranted during the appeal period because the evidence has not indicated visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or at least six characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2007).    

With specific regard to the 10 percent rating currently assigned under DC 7828-7829, for acne, the Board notes that the Veteran is being compensated for the predominant disability - that of scarring - as evidenced in the RO's analysis, and the Board's analysis above.  It is unclear to the Board why the agency of original jurisdiction has continued compensation for the Veteran's service-connected acne disability under DC 7828, in addition to the scar rating, given that he is already compensated for it under DC 7800 as described above.  This is not a case where separate and distinct manifestations have arisen from the same injury, in which separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  Notably, there is no evidence of deep inflamed nodules and pus-filled cysts, which are required for the higher rating under either acne code.  And that code requires that one rating be given based on the predominant disability.   To compensate the same symptoms under different diagnostic codes violates the rule against pyramiding.  See 38 C.F.R. § 4.14 (2015).  However, the Board may not take steps in the first instance to lower the Veteran's compensation.  That question is left to the agency of original jurisdiction.
 

V.  Residuals of a Gunshot Wound to the Left Foot

In a November 1970 rating decision, the RO awarded service connection for a gunshot wound to the left heel.  The disorder has been rated as 20 percent disabled since September 2005.  On August 21, 2008, the Veteran filed a claim for increased rating for the disorder.  In the February 2009 rating decision on appeal, the RO denied the claim.  The Veteran appealed the decision.  In this decision, the Board will consider whether a rating in excess of 20 percent has been warranted at any time since August 21, 2007.  See Hart, supra; 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

	Law and Regulations 

The gunshot wound to the Veteran's left heel area involved muscle and bone damage, and scar tissue.  The RO rated the disorder under DCs 5284-5310 of 38 C.F.R. §§ 4.71a, 4.73.  These DCs address foot and muscle disorders.  Hyphenated DCs are used when a rating under one DC requires the use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Based on the nature of the Veteran's disability, the Board finds DC 5271 (ankle) and DCs 7801-05 (scars) relevant here as well.  

Under DC 5284, other foot injuries are rated.  A 10 percent evaluation is warranted for moderate impairment, a 20 percent rating is warranted for moderately severe impairment, and a 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a.  Normal range of motion in the foot is noted in the Code as 0 to 20 degrees ankle dorsiflexion, and 0 to 45 degrees ankle plantar flexion.  38 C.F.R. § 4.71a, Plate II.  

Under DC 5271, ankle disorders are rated.  A 10 percent rating is warranted for moderate limitation of motion while a 20 percent rating is warranted for marked limitation of motion.  Higher ratings of 30 and 40 percent are authorized under this code for ankylosis.  38 C.F.R. § 4.71a.  

Under DCs 7801-05 (in effect prior to October 2008), scars not on the head, face, and neck are rated.  A 10 percent evaluation is warranted under DC 7801 where a scar is deep or limits motion, and is at least 6 square inches in size.  Under DC 7802, a 10 percent evaluation is warranted where a scar is superficial, does not cause limitation of motion, and is at least 144 square inches in size.  Diagnostic Code 7803 provides a 10 percent rating for scars that are superficial and unstable, while DC 7804 provides a 10 percent rating for scars that are superficial and painful on examination.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  Under DC 7805, other scars are to be rated based on limitation of function of the part affected, which in this case would be the ankle under DC 5271.  38 C.F.R. § 4.118.  

Under DCs 5310 and 5311, injuries to Muscle Group (MG) X and MG XI (respectively) in the foot are rated.  Under these provisions, slight impairment is noncompensble.  A 10 percent evaluation is warranted for moderate impairment, a rating of 20 percent is warranted for moderately severe impairment, and a maximum rating of 30 percent is warranted for severe impairment.  38 C.F.R. § 4.73.  

In rating muscle disabilities, the nature of the initial injury, the history and complaints related to the disability, and the objective findings on examination are all considered.  38 C.F.R. § 4.56(d).   

Cardinal signs of muscle disability consist of loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  

A slight muscle disability is characterized by a simple wound of muscle without debridement or infection.  38 C.F.R. § 4.56(d)(1)(i).  The history is of a superficial wound in service with brief treatment and return to duty, healing with good functional results, and no cardinal signs and symptoms of muscle disability.  38 C.F.R. § 4.56(d)(1)(ii).  Objective findings commensurate with a slight disability include minimal scar, no impairment of function or retained foreign bodies, and no evidence of fascial defect, atrophy or impaired tonus.  38 C.F.R. § 4.56(d)(1)(iii).

A moderate muscle disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2)(i).  The history shows a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  38 C.F.R. § 4.56(d)(2)(ii).  Objective findings consisted of entrance and exit scars, small or liner, indicating a short track of the missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue.  38 C.F.R. § 4.56(d)(2)(iii).

A moderately severe disability of the muscles in characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile with debridement, prolonged infection, or sloughing of soft parts and intramuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  The history shows hospitalization for a prolonged period for treatment of the wound, a record of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(3)(ii).  Objective findings include entrance and exit scars indicating the track of the missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance or normal firm resistance of muscles as compared with the sound side, and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii).

A severe disability of the muscles consists of a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  38 C.F.R. § 4.56(d)(4)(i).  There is a history showing hospitalization for a prolonged period for treatment of the wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(4)(ii).  Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track, loss of deep fascia or muscle substance on palpation or soft flabby muscles in the wound area, and abnormal swelling and hardening or the muscles in contraction.  38 C.F.R. § 4.56(d)(4)(iii).  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment.  Id. 

If present the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

	Evidence

The relevant evidence dated during the appeal period consists of private and VA treatment records, the Veteran's lay assertions, and VA compensation examination reports dated in October 2008, May 2010, and October 2014.    

In lay statements during the appeal period, the Veteran has described experiencing severe pain in the left foot, which he attributes to the gunshot wound and to injuries sustained while jumping from helicopters in Vietnam.  The Veteran's spouse has corroborated the Veteran's complaints of painful and limited motion in the left foot, noting the Veteran's problems ambulating and his inability to stand and walk long distances.  

Private and VA treatment records dated between 2007 and 2014 also note the Veteran's complaints of pain, and note radiology findings noting degenerative changes in the foot.  They also note routine examinations in which the Veteran's foot was found to have normal and full muscle strength and range of motion.  

Each of the VA compensation examination reports notes the history of the original injury which resulted from a through and through injury to the left heel from a gunshot wound.  The Veteran received treatment, including hospitalization which lasted for 30 days.  The injury involved blood vessels and nerve damage, and the Veteran reported gangrene onset due to delayed treatment.  The injury did not involve bone and fascia, produced no fascial defect, and did not result in retained metallic fragments.  Further, despite the Veteran's assertions to gangrene, the STRs did not indicate prolonged infection or intermuscular scarring. 
 
Each examiner noted the Veteran's complaints of constant and severe painful and limited motion with the left foot.  The Veteran also reported to these examiners swelling, edema, fatigue, weakness, and stiffness.   

The October 2008 examiner noted on examination entrance and exit scars on the left heel.  The first measured "about 1 cm by 1 cm." The second measured "about 2 cm by 0.1 cm."  Each scar had hyperpigmentation of less than six square inches and abnormal texture of less than six square inches.  Neither scar had tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, inflammation, or edema.  With regard to MG X, the examiner noted the wound to the muscle, but on palpation found no loss of deep fascia or muscle substance, herniation, and no impairment of muscle tone.  The examiner noted no adherence to the underlying structures, intermuscular scarring, adhesion to the bone, tendon involvement, or nerve damage.  The examiner noted "no signs of lowered endurance or impaired coordination" and found full and normal muscle strength.  With regard to the left foot, the examiner noted tenderness on the plantar surface, but no joint abnormality, heat, redness, instability, atrophy, disturbed circulation, painful motion, edema, instability, or weakness.  The examiner noted active motion in the metatarsophalangeal joint of the left great toe.  The examiner noted normal alignment of the Achilles tendon with and without weight bearing.  

Radiographic evidence revealed post-traumatic changes in the calcaneus and generalized osteopenia.

The examiner found pain-free range of motion of 10 degrees dorsiflexion and 35 degrees plantar flexion.  Following repetitive use, the examiner noted no additional limitation, and noted no fatigue, weakness, lack of endurance, or incoordination.  

The examiner noted normal posture and gait and no signs of abnormal weight bearing or breakdown callosities or any unusual shoe wear pattern.  The Veteran did not use an assistive device for ambulation.

In closing the report, the October 2008 VA examiner again noted the Veteran's subjective complaints of pain and limitation, but ultimately found the Veteran with
no limitation with standing and walking, that he did not require any type of support with his shoes, and that the disability did not affect the function of the left foot.  

The May 2010 VA examiner noted a superficial linear scar on the left foot measuring 1 cm by 0.1 cm which was not painful on examination, and which did not limit motion or function.  The examiner noted no skin breakdown, no underlying tissue damage, and no inflammation, adhesion, edema, keloid formation, or disfigurement.  

In the left ankle, the examiner noted edema and tenderness at the left lateral malleolus, and noted diminished left ankle eversion.  But in the left foot and ankle, the examiner noted no signs of instability, painful or abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, deformity, subluxation, ankylosis, atrophy, or disturbed circulation.  The examiner noted active motion in the metatarsophalangeal joint of the left great toe.  Palpation of the plantar surface of the left foot revealed no tenderness.  The examiner noted normal alignment of the Achilles tendon with and without weight bearing.  

With regard to MG X, the examiner indicated that palpation of the muscle revealed no loss of deep fascia or muscle substance, no herniation, no tendon, bone, joint, or nerve involvement, and no impairment of muscle tone.  The examiner noted no signs of lowered endurance and no signs of impaired coordination.  The examiner noted full and normal muscle strength (5/5).  The examiner stated that the muscle injury did not affect the function of the left foot.  

The examiner noted pain-free dorsiflexion of 20 degrees, and plantar flexion of 35 degrees and, after repetitive use testing, noted no additional limitation from pain, fatigue, weakness, lack of endurance, or incoordination.  

The examiner described the Veteran's posture as abnormal because he did not put equal weight on the left foot when standing.  Further, he noted that the Veteran walked with a limp favoring the left leg.  The examiner noted a normal tandem gait, and equal leg length from the anterior superior iliac spine to the medial malleolus.  The examiner noted evidence of abnormal weight bearing in callosities located at the left posterior heel and sole without tenderness.  The examiner did not note any signs of unusual shoe wear pattern and breakdown.  The examiner indicated that the Veteran did not require any assistive device for ambulation, and does not use orthopedic shoes, corrective shoes, arch supports, foot supports, build-up of the shoes, or shoe inserts.  But the examiner stated that the Veteran did use "half shoe orthotics" which does not relieve his pain and other symptoms.  

The May 2010 VA examiner stated that x-ray evidence indicated generalized osteopenia.   

The October 2014 VA report noted a scar that was not painful or unstable, and was measured as 1.0 cm in length and 0.1 cm in width.  

This examiner disagreed with previous examiners by finding disability not with MG X, but with MG XI.  The examiner noted no atrophy and normal and full muscle strength of 5/5.  But the examiner noted cardinal signs of muscle impairment such as a lowered threshold for fatigue, and fatigue pain that was "consistent at a severe level."  

With regard to the left ankle and foot, the examiner noted pain-free range of motion of 10 degrees dorsiflexion and 35 degrees plantar flexion.  But the examiner indicated that, during repeated usage or during flare ups, the Veteran's experiences 5 degrees diminished dorsiflexion and plantar flexion from pain, weakness, fatigability and incoordination.  The examiner further noted no ankylosis, but did note x-ray evidence showing marked periarticular osteopenia "consistent with deconditioning from chronic pain from sinus tarsi syndrome."  

The October 2014 report noted that the Veteran used a cane regularly.  The examiner repeatedly characterized the left foot disorder as "severe" and indicated that the severe pain contributed to functional loss in the left foot.    

	Analysis

Residuals of the gunshot wound to the back of the Veteran's left foot are currently rated as 20 percent disabling.  Two questions must be addressed.  First, does the evidence indicate that the impairment in the left foot is severe, so that the sole available schedular rating in excess of 20 percent (30 percent) can be assigned here?  38 C.F.R. §§ 4.71, 4.73, DC 5284, 5310.  And second, are separate ratings warranted for the skeletal, muscular, and skin (scar) disorders which resulted from the gunshot wound?  See Esteban, supra.     

With regard to the first question, the evidence of record dated prior to September 9, 2014 indicated less than severe impairment in the left foot.  Although the records document that the Veteran complained of pain and limitation with the disability, the medical evidence dated prior to September 2014 indicated moderate impairment.  The VA treatment records are largely silent on the issue of impairment, while the October 2008 and May 2010 VA examiners found the Veteran's left foot and ankle mostly sound.  Each examiner noted the scar tissue and degenerative x-ray findings, but each examiner found the Veteran with full and normal muscle strength in the left foot, and with significant pain-free range of motion unaffected by repetitive use.  Although the May 2010 examiner noted abnormal posture and gait, and some evidence of abnormal ambulation with foot callosities, each examiner mostly found that objective indications signaled less than severe impairment.  This is particularly so with findings regarding scar tissue which is asymptomatic, and regarding muscle tissue, which did not indicate the criteria reserved for a 30 percent rating under DCs 5310-5311 - i.e., there was not a history prior to September 2014 showing consistent complaints of cardinal signs and symptoms of muscle disability, with medical findings of retained metallic fragments, diminished muscle excitability, atrophy, induration, ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track, loss of deep fascia or muscle substance on palpation or soft flabby muscles in the wound area, and abnormal swelling and hardening or the muscles in contraction.  38 C.F.R. § 4.56(d)(4)(iii).  In fact, each of the VA reports, to include the October 2014 report, indicate less than severe muscle impairment under DCs 5310-5311, and less than severe foot impairment under DC 5284.  

Nevertheless, a 30 percent rating is warranted from September 9, 2014 based on the "severe" impairment noted in the left ankle and foot by the VA examiner who submitted the October 2014 report.  This examiner repeatedly characterized the left foot impairment as "severe."  Moreover, the examiner supported the finding with detailed discussion of fatigue pain that was "consistent at a severe level" and with findings detailing the way in which flare ups and repetitive use diminish the Veteran's left foot range of motion.  Normal range of motion in the left foot is 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II.  The October 2014 report indicate that repetitive use reduced the already-limited range of motion to 5 degrees dorsiflexion and 30 degrees plantar flexion.  This evidence indicates significantly more severe limitation of motion than was indicated in the earlier reports.  Cf. Deluca, supra.  Furthermore, the September 2014 VA examiner discussed the severity of the pain caused by marked periarticular osteopenia, and consequent significant functional impairment, which the examiner found "consistent with the deconditioning that results from chronic pain from sinus tarsi syndrome."  Based on these findings, a 30 percent rating is warranted for severe impairment under DC 5284.  

In sum, a rating in excess of 20 percent was unwarranted prior to September 9, 2014.  From then, the maximum rating of 30 percent has been warranted for the severe left foot impairment noted in the October 2014 examination report.  38 C.F.R. §§ 4.71a, 4.73.     

With regard to the second question posed above, the Board has considered whether a separate rating is warranted for muscle impairment under DCs 5310-11, for foot impairment under DC 5284, for ankle impairment under DC 5271, and for left heel scar tissue under DCs 7801-05.   

The evaluation of the same disability under multiple DCs, which is known as pyramiding, must be avoided.  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In this matter, separately evaluating the foot, ankle, and muscle impairment in MGs X and XI under separate DCs would amount to pyramiding.  To do so would result in evaluating separately the same functional impairment, or the same manifestation of a disability - i.e., limitation of motion and painful motion in the left foot.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  This would result in a clear violation of the prohibition on pyramiding.  A sole schedular rating for disability in the left foot is appropriate in this matter. 

However, a separate rating would be warranted for compensable scar tissue on the left heel.  A separate rating for the skin disorder would not amount to pyramiding.  Nevertheless, a separate rating for the left heel scar tissue is not warranted here because the evidence indicates that the Veteran's left heel scar tissue is noncompensable.  Each examination report described the scar as superficial and far less than 144 square inches in size.  Further, the VA reports indicate that the scar tissue on the left heel is not painful or unstable.  Lastly, no evidence of record indicates that the scar tissue causes limited motion in the left foot.  Thus, though the assignment of a separate rating for scar tissue would not violate the rule against pyramiding, it is unwarranted here because the Veteran's scar tissue is noncompensable.  38 C.F.R. § 4.118, DCs 7801-05 (2007).  

VI.  Increased Rating for Tuberculosis

In December 2005, the Veteran filed an original claim to service connection for tuberculosis (TB).  In a September 2006 rating decision, the RO granted service connection for tuberculosis, assigning a 0 percent rating effective in December 2005.  The RO noted that a March 1968 STR indicated a positive purified protein derivative (PPD) test indicating possible tuberculosis.  Further, the Veteran's January 1970 separation report of medical examination noted radiograph evidence of calcified nodes in the right hilum and right upper lobe.  But the RO rated the disorder as noncompensable, stating that no evidence of record indicated active tuberculosis or disabling residuals of the disease.  The Veteran then underwent VA examination of his lungs in October 2006.  Based on those results, the RO continued the noncompensable rating in a November 2006 rating decision.  The Veteran did not appeal that decision, or the September 2006 decision granting service connection.  On August 21, 2008, the Veteran filed a claim for a compensable rating.  In the February 2009 rating decision on appeal, the RO denied the claim.  In this decision, the Board will consider whether a compensable rating has been warranted for the lung disorder since August 21, 2007.  See Hart, supra; 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.
	Law and Regulations 

Respiratory disorders are rated under 38 C.F.R. § 4.97, DCs 6600 through 6817, and 6822 through 6847.  Under 6730, active tuberculosis is rated at 100 percent.  The RO rated the Veteran's tuberculosis under DC 6731.  Under this code, chronic, inactive, pulmonary tuberculosis is rated.  

Under DC 6731, inactive pulmonary tuberculosis is rated based on residuals, such as interstitial lung disease, restrictive lung disease or when obstructive lung disease is the major residual, as chronic bronchitis.  Restrictive lung diseases and interstitial lung diseases are rated under general rating formulas, while chronic bronchitis is rated are DC 6600.  38 C.F.R. § 4.97.    

Under the General Rating Formula for Restrictive Lung Disease, the minimum compensable rating (10 percent) is warranted for FEV-1 of 71-80 percent predicted, FEV-1/FVC of 71-80 percent, or for DLCO (SB) 66 to 80 percent predicted.  

Under the General Rating Formula for Interstitial Lung Disease, a 10 percent rating is warranted for FVC of 75-80 percent predicted, or for DLCO (SB) 66 to 80 percent predicted.  

For chronic bronchitis, rated under DC 6600, the lowest compensable rating (10 percent) is warranted for FEV-1 of 71-80 percent predicted, FEV-1/FVC of 71-80 percent, or for DLCO (SB) 66 to 80 percent predicted.   

	Evidence

The record indicates that the Veteran may not have tuberculosis, and if he does, it is inactive and without any of the disabling residuals indicated under DC 6731 (restrictive or interstitial lung problems, or chronic bronchitis).  The relevant evidence dated during the appeal period consists of private and VA treatment records, several VA examination reports, and the Veteran's lay assertions.  

The VA treatment records dated between 2007 and 2014 refer to the Veteran's complaints of shortness of breath.  As detailed further below, records note a diagnosis of asthma, and a June 2011 x-ray indicates "possible 5 mm calcified granuloma within the right upper lobe."  But the records repeatedly note that the Veteran's lungs were otherwise found to be normal and clear.    

The earliest VA compensation examination report during the appeal period is dated in May 2010.  That examiner noted the Veteran's reported history that he contracted tuberculosis in boot camp in 1968.  The examiner stated that the "TB has been inactive since an unknown date."  The Veteran reported decreased lung capacity, and difficulty breathing at times.  On examination, the examiner described the Veteran as well developed, well nourished, in no acute distress, without signs of malaise.  The neck was described as supple with trachea midline, and without jugular venous distention.  The chest was found with symmetric breath sounds, without rhonchi or rales, and the expiratory phase was within normal limits.  The examiner found no structural damage to the lungs caused by TB, indicating that chest x-rays showed clear lungs with no scarring.

A pre-bronchodilator pulmonary function test (PFT) found the following - FVC of 119 percent predicted, FEV-1 of 123 percent predicted, and FEV-1/FVC of 83 percent predicted.  The examiner stated that a post-bronchodilator test was not performed because the pre-bronchodilator test was within normal limits.  The examiner also stated that a DLCO test was not done because the PFT results were sufficient to evaluate the Veteran's pulmonary status.  The examiner noted, moreover, normal baseline pulmonary function testing.  

Based on the examination results, the examiner described the Veteran's TB as "quiescent", i.e., dormant.  The examiner further stated that, "[i]t is unclear from the patient history whether or not he had active tuberculosis or conversion of a tuberculin skin test in 1968."    

A February 2013 VA examination did not address TB, but addressed the issue of asthma.  The examiner diagnosed the Veteran with asthma based on the Veteran's reported symptoms following use of medication.  The examiner indicated that the Veteran daily used oral bronchodilators for asthma, and noted an August 2011 PFT which indicated normal pre-bronchodilator results showing FVC of 77 percent predicted, FEV-1 of 83 percent predicted, and FEV1-FVC of 84 percent predicted.  This examiner did not conduct a DLCO test.  

An April 2014 VA examination report noted July 2013 x-rays which indicated a calcified granuloma on the right side, but normal results otherwise.  The examiner detailed September 2013 pre-bronchodilator PFT results showing FVC of 93 percent predicted, FEV-1 of 98 percent predicted, and FEV1-FVC of 82 percent predicted.  The examiner stated that the Veteran was treated for "latent tuberculosis" during service.  Based on the exam, he noted a normal PFT, normal chest film, and "symptoms that do not fit a pattern of any common lung disease" and "no acute cardiopulmonary process."  The examiner indicated "subjective dyspnea."  
 
An October 2014 VA examination report found no residuals of TB.  The examiner described the Veteran as well developed, well nourished and in no acute distress.  The examiner found no signs of malaise, and described the neck as supple with a midline trachea and no evidence of jugular venous distention.  The examiner noted a normal gross inspection of the chest and lungs without evidence of tenderness on palpation.  The examiner noted symmetric breath sounds without rhonchi, rales, or wheezes, and with a normal expiratory phase.  

The examiner noted normal September 2014 chest x-ray results and normal September 2014 PFT results.  The pre-bronchodilator PFT indicated FVC of 95% predicted, FEV-1 of 102% predicted, and FEV-1/FVC of 108% predicted.  A DLCO test was not conducted.    

In closing, the October 2014 examiner described the Veteran's TB as "quiescent."  

The record also contains multiple lay statements from the Veteran in which he maintains that his shortness of breath is due to TB he incurred in service and to herbicide exposure in Vietnam.  His claim to experiencing shortness of breath is corroborated by his spouse in a February 2013 statement.  
Finally, the Veteran submitted into the record internet articles indicating that respiratory problems may relate to Parkinson's disease, which he had been diagnosed with during the appeal period.  

	Analysis

The evidence demonstrates that the Veteran's TB is inactive and without the residuals noted under DC 6731.  The examination reports dated between 2010 and 2014 repeatedly describe the Veteran's lung function as normal with "quiescent" TB.  None of the reports, nor the VA or private treatment records, indicates restrictive or interstitial lung disorders, or chronic bronchitis.  Further, even if such a disorder were found here, a noncompensable rating would still be warranted based on the normal PFT results in the record.  The preponderance of these test results indicates that a compensable rating would be unwarranted under the General Rating Formulas for Restrictive and Interstitial Lung Diseases, or under DC 6600 rating bronchitis.  Specifically, none of the tests indicated  FEV-1 of 71-80 percent predicted, FEV-1/FVC of 71-80 percent, or for DLCO (SB) 66 to 80 percent predicted.  38 C.F.R. § 4.97.  Only one test result - dated in August 2011 and noted in the February 2013 report addressing not TB but asthma - indicated FVC of 77 percent predicted, which would have warranted a compensable rating under the General Rating Formula for Interstitial Lung Disease.  The formula authorizes a 10 percent rating for FVC between 75-80 percent predicted.  This will not lead to a compensable rating here however - there is no evidence that the Veteran has had an interstitial lung disease as a TB residual; and the test result noting FVC of 77 percent predicted is an outlier finding compared to the other PFT results noted over the 8-year appeal period.  Hence, a compensable rating has been unwarranted under DC 6731 - the Veteran's TB has been "quiescent" and devoid of disabling residuals.  

Based on the diagnosis of asthma, the Board has considered whether a rating would be warranted here under DC 6602, which addresses asthma.  The Veteran has not been service-connected for asthma.  In fact, he has been denied service connection for asthma twice during the appeal period in unappealed rating decisions dated in November 2012 and January 2015.  Nevertheless, for closely related disorders, VA must consider symptomatology from a nonservice-connected disability when evaluating a service-connected disability, in the absence of medical evidence distinguishing the two.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, compensation for asthma is not warranted here.  The medical evidence demonstrates that asthma is not related to TB.  Or more precisely, the medical evidence demonstrates that asthma is not a residual of TB, and that it is a separate disorder from the service-connected TB and its symptomatology.  See Mittleider, supra.     

The Veteran underwent three VA compensation examinations into TB during the appeal period.  None of the reports, dated in May 2010, April 2014, or October 2014, indicates that asthma is related in any way to TB.  Rather, each of these examiners found the Veteran's lungs to be entirely normal and without any disability at all from TB or any residuals.  The Veteran's lungs have consistently been described as normal, clear, with "quiescent" TB.  As such, in rating inactive TB, the Board does not find symptoms associated with asthma relevant here.  

Lastly, the Board has considered the Veteran's assertions that he experiences breathing difficulty as the result of Parkinson's disease (based on which several disorders have been service connected).  The Board has also reviewed articles submitted by the Veteran indicating that breathing difficulty may be related to Parkinson's disease.  These lay statements and articles do not change the Board's decision here however.  Again, the preponderance of the evidence demonstrates that the Veteran's lungs are normal and clear.  Further, the Veteran's lay assertions that his breathing is affected by Parkinson's disease is of no probative value as such a theory of causation involves a medical determination he is not competent to make.  See Jandreau and Woehlaert, both supra.  And the articles submitted by the Veteran are not of probative value here.  Though each adds substance to the Veteran's argument regarding Parkinson's disease, neither addresses the Veteran's case specifically.  Indeed, the studies are insufficient to establish the element of medical nexus evidence here.  Sacks v. West, 11 Vet. App. 314 (1998). 

Finally, the Board notes that all potentially applicable Diagnostic Codes have been considered in this decision for each of the disorders evaluated.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 
VII.  Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The service-connected disabilities addressed in this decision - for skin, foot, and lung disorders - are contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.71a, 4.73, 4.79, 4.118.  Specifically, the Veteran's symptomatology is expressly listed in the relevant rating criteria.  The character and extent of scarring from his acne and his gunshot wound is specifically contemplated by the criteria applied, and no residuals of the in-service TB have been found.  There is no showing of other symptoms not contemplated.  The schedular rating criteria reasonably describe his disability picture, therefore, for these particular disorders.  Thun, 22 Vet. App. at 115. 

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for the disorders addressed here in addition to a psychiatric disorder rated as 50 percent disabling, a left upper extremity muscle disorder rated as 30 percent disabling, a right upper extremity muscle disorder rated as 20 percent disabling, bilateral lower extremity muscle impairment each rated as 10 percent disabling, urinary problems rated as 20 percent disabling, a neurological disorder on the right side of the face rated as 10 percent disabling, a jaw disorder rated as 10 percent disabling, a vestibular/balance disorder rated as 10 percent disabling, and otitis externa, rated as 0 percent disabling.  

The evidence has not indicated during the appeal period that the service-connected disorders result in further disability when looked at in combination with the other service-connected disorders.  The medical evidence does not indicate that the disorders evaluated in this decision combine or interact with the other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Further, the Board notes that the Veteran was in receipt of a total disability rating based on individual unemployability (TDIU) between September and December 2011, and has been rated as 100 percent disabled since then.   

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's skin, foot, and lung disorders.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.






	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been received, and the appeal to reopen the claim of entitlement to service connection for miliaria is granted.  

New and material evidence has been received, and the appeal to reopen the claim of entitlement to service connection for chemical and allergic sensitivities, with constant eye itching, nasal congestion, and turbinate removal is granted.  

Entitlement to service connection for soft tissue sarcoma is denied.  

From August 21, 2007, entitlement to a 50 percent rating, for facial scarring due to a gunshot wound and acne, is granted, subject to laws and regulations governing the payment of monetary awards.  

Entitlement to an increased rating for acne/chloracne is denied.  

Prior to September 9, 2014, entitlement to an increased rating for a left calcaneus disorder with sinus tarsi syndrome and scar, due to a gunshot wound, is denied.  

From September 9, 2014, entitlement to a 30 percent rating, for a left calcaneus disorder with sinus tarsi syndrome and scar, due to a gunshot wound, is granted, subject to laws and regulations governing the payment of monetary awards.    

Entitlement to a compensable rating for tuberculosis is denied.  


REMAND

A remand is warranted for additional medical inquiry into the reopened claims to service connection for miliaria and chemical and allergy sensitivities.  

The Veteran asserts that he incurred these disorders directly during service in Vietnam and presumptively due to presumed exposure to herbicides there.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The issue of whether these problems are secondary to service-connected disorders has also been raised by the evidence of record.  38 C.F.R. § 3.310.  As such, medical inquiry should be conducted into whether the Veteran incurred his problems during service, or as the result of another service-connected disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Lastly, any outstanding VA medical evidence should be included in the claims file. The most recent VA treatment records in the file are dated in October 2014.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in October 2014.  If no additional VA records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 
 
2.  After the above development is completed, schedule the Veteran for a VA examination to assess the nature and etiology of his claimed miliaria and chemical/allergy disorders.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, to include any newly associated records obtained as a result of this Remand, and to include a copy of this Remand. 

(i)  Does the Veteran have miliaria?  Does the Veteran have a disorder characterized by chemical and allergic sensitivities?   

(ii)  For any disorder diagnosed:  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed disorder was caused by service or is otherwise related to active military service?

When addressing the issue of direct service connection, please consider the evidence of record documenting the Veteran's service in jungle conditions in Vietnam, his treatment for skin problems while there, his complaints of experiencing an allergic reaction there, and his presumed exposure to herbicides while there.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorders, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

(iii)  If the answer to (ii) is negative, is it at least as likely as not that a diagnosed disorder is proximately due to or the result of one or more of the Veteran's service-connected disorders? 

(iv)  If the answers to (ii) and (iii) are negative, is it at least as likely as not that a diagnosed disorder (miliaria, chemical and/or allergy sensitivities) has been aggravated (i.e., permanently worsened beyond the natural progress) by a service-connected disorder? 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.

When addressing the question of secondary service connection, please note that the Veteran is currently service-connected for a psychiatric disorder rated as 50 percent disabling, a facial skin disorder rated as 50 percent disabling, a left foot disorder rated as 30 percent disabling, a left upper extremity muscle disorder rated as 30 percent disabling, a right upper extremity muscle disorder rated as 20 percent disabling, bilateral lower extremity muscle impairment each rated as 10 percent disabling, urinary problems rated as 20 percent disabling (urinary and upper and lower extremity disorders other than the left foot relate to Parkinson's disease), a neurological disorder on the right side of the face rated as 10 percent disabling, a jaw disorder rated as 10 percent disabling, a vestibular/balance disorder rated as 10 percent disabling, a lung disorder rated as 0 percent disabling, and otitis externa, rated as 0 percent disabling.  

Please also note the Veteran's lay contentions asserting that he developed his problems in part due to service-connected disabilities.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Thereafter, review the claims file to ensure that all requested development has been completed satisfactorily.  Then readjudicate the claims on appeal.  If any benefit remains denied, issue an appropriate SSOC and provide the Veteran an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


